Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered December 11, 1972, convicting him of criminal possession of a dangerous drug in the sixth degree as a misdemeanor, upon a plea of guilty, and imposing sentence. ■ The appeal brings up for review a prior order of the same court, dated October 26, 1972, which denied defendant’s motion to suppress the physical evidence, after a hearing. Judgment and order reversed, on the law and the facts, motion to suppress evidence granted and indictment dismissed. On the motion to suppress evidence, the People failed to justify the initial seizure of a bag of marijuana and therefore failed to establish probable cause for the subsequent search and seizure of a marijuana cigarette and a lump of “hash”. Shapiro, Acting P. J., Cohalan, Christ,Brennan and Benjamin, JJ., concur.